JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). Upon consideration of the foregoing and the remainder of the motion for appointment of counsel, it is
ORDERED that the remainder of the motion for appointment of counsel be denied. In civil cases, appellants are not entitled to appointment of counsel when they have not demonstrated sufficient likelihood of success on the merits. It is
FURTHER ORDERED AND ADJUDGED that the district court’s order filed February 23, 2012, granting the motion to dismiss filed by District of Columbia Housing officials Todman and Redding, be affirmed. Because appellant failed, despite appropriate warning, to file a timely response or a timely motion to extend the time to file a response to the Housing officials’ motion to dismiss, and offered no explanation for that failure, the district court did not abuse its discretion in granting the motion to dismiss as conceded. See Federal Deposit Insurance Corporation v. Bender, 127 F.3d 58, 68 (D.C.Cir.1997) (discretion lies wholly with the district court to grant motion to dismiss as conceded).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C. Cir. Rule 41.